PER CURIAM.
The appellant moves to dismiss his appeal and also “for an order directing the clerk of the court to return to Sylvan Y. Allen the one thousand dollars ($1,000.00) in cash deposited by the said Sylvan Y. Allen as supersedeas bond on appeal in behalf of the appellant.”
The motion to dismiss the appeal is granted. The motion for the order directing the clerk of the court to return the one thousand dollars deposited is denied.
The conditions of the bond in criminal as well as civil cases are found in 28 U.S. C.A. § 869; Williams v. United States, 8 Cir., 1 F.2d 203; Peters v. United States, 8 Cir., 20 F.2d 741. The appellant contends that the money deposited by him did not belong to him but was advanced for him. This fact does not. justify the return of the bond for the persons who advanced the money are bound by the bond to pay the fine levied upon the appellant. Pacific Indemnity Co. v. United States, 9 Cir., 50 F.2d 379; Babbitt v. Finn, 101 U.S. 7, 25 L.Ed. 820.